Order, Supreme Court, Bronx County (Bertram Katz, J.), entered on or about March 7, 2003, which, in an action to recover for lead poisoning, denied the parties’ respective motions for summary judgment, unanimously affirmed, without costs.
The conflicting reports of the parties’ respective experts raise an issue of fact as to whether the subject apartment was contaminated with lead. We have considered the parties’ other arguments for affirmative relief and find them unavailing. Concur— Tom, J.P., Saxe, Lerner, Marlow and Gonzalez, JJ.